Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically performing access detections respectively on T sub-bands to determine transmissions of T second-type radio signals, the T sub-bands has at least one same frequency point, or the T sub-bands belong to a same carrier, at least one sub-band of the T sub-bands is different from a first sub-band, the T first-type radio signals are respectively associated with the T second- type radio signals, the T first-type radio signals respectively contain scheduling information of the T second-type radio signals, a reference first-type radio signal is one of the T first-type radio signals, and a reference sub-band is one of the T sub-bands corresponding to the reference first- type radio signal, a reference second-type radio signal is one of the T second-type radio signals associated with the reference first-type radio signal, the reference second-type radio signal comprises V sub-signal(s), and the reference first-type radio signal is used for determining whether the V sub-signal(s) comprises new data, V being a positive integer and being the number of the sub-signal(s), T being the number of the access detections, the number of the sub-bands, and the number of the second-type radio signals, performing Q energy detections respectively in Q time sub-pool(s) on the first sub-band, through which Q detection value is obtained, Q being a positive integer and being the number of the energy detection(s), the number of the time sub-pool(s) and the number of the detection value(s), the Q is related only to the reference first-type radio signal of the T first-type radio signals as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, WU et al. (US 2021/0329649 A1) and JIANG et al. (US 2020/0145966 A1).
However, the references alone and in combination do not teach or suggest a method for supporting data transmission on unlicensed spectrum the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472